                      Case 4:20-cv-05640-YGR Document 294 Filed 01/28/21 Page 1 of 3


            1    THEODORE J. BOUTROUS JR., SBN 132099                MARK A. PERRY, SBN 212532
                   tboutrous@gibsondunn.com                            mperry@gibsondunn.com
            2    RICHARD J. DOREN, SBN 124666                        CYNTHIA E. RICHMAN (D.C. Bar No.
                   rdoren@gibsondunn.com                             492089; pro hac vice)
            3    DANIEL G. SWANSON, SBN 116556                         crichman@gibsondunn.com
                   dswanson@gibsondunn.com                           GIBSON, DUNN & CRUTCHER LLP
            4    JAY P. SRINIVASAN, SBN 181471                       1050 Connecticut Avenue, N.W.
                    jsrinivasan@gibsondunn.com                       Washington, DC 20036
            5    GIBSON, DUNN & CRUTCHER LLP                         Telephone: 202.955.8500
                 333 South Grand Avenue                              Facsimile: 202.467.0539
            6    Los Angeles, CA 90071
                 Telephone: 213.229.7000                             ETHAN DETTMER, SBN 196046
            7    Facsimile: 213.229.7520                               edettmer@gibsondunn.com
                                                                     ELI M. LAZARUS, SBN 284082
            8    VERONICA S. MOYÉ (Texas Bar No.                       elazarus@gibsondunn.com
                 24000092; pro hac vice)                             GIBSON, DUNN & CRUTCHER LLP
            9      vmoye@gibsondunn.com                              555 Mission Street
                 GIBSON, DUNN & CRUTCHER LLP                         San Francisco, CA 94105
           10    2100 McKinney Avenue, Suite 1100                    Telephone: 415.393.8200
                 Dallas, TX 75201                                    Facsimile: 415.393.8306
           11    Telephone: 214.698.3100
                 Facsimile: 214.571.2900                             Attorneys for Defendant APPLE INC.
           12

           13
                                             UNITED STATES DISTRICT COURT
           14
                                      FOR THE NORTHERN DISTRICT OF CALIFORNIA
           15
                                                     OAKLAND DIVISION
           16
                 EPIC GAMES, INC.,                             Case No. 4:20-cv-05640-YGR-TSH
           17              Plaintiff, Counter-defendant        Case No. 4:11-cv-06714-YGR-TSH
                                                               Case No. 4:19-cv-03074-YGR-TSH
           18    v.
                 APPLE INC.,                                   DEFENDANT APPLE INC.’S
           19
                               Defendant, Counter-claimant     ADMINISTRATIVE MOTION TO SEAL
           20                                                  DISCOVERY ORDER

           21    IN RE APPLE IPHONE ANTITRUST
                 LITIGATION
           22

           23
                 DONALD R. CAMERON, et al.,                    Hon. Thomas S. Hixson
           24                Plaintiffs
           25         v.
                 APPLE INC.,
           26
                               Defendant.
           27

           28

Gibson, Dunn &
Crutcher LLP             DEFENDANT APPLE INC.’S ADMINISTRATIVE MOTION TO SEAL DISCOVERY ORDER
                           Case Nos. 4:11-cv-06714-YGR-TSH; 4:19-cv-03074-YGR-TSH; 4:20-cv-05640-YGR-TSH
                       Case 4:20-cv-05640-YGR Document 294 Filed 01/28/21 Page 2 of 3


            1           Pursuant to Federal Rule of Civil Procedure 26(c), Defendant Apple Inc. (“Apple”) moves the
            2    Court to partially seal its January 26, 2021 Discovery Order, Epic Games Dkt. 291. This motion is
            3    filed pursuant to the same Order, which instructed that “[a]ny party or Samsung may file proposed
            4    redactions to this order by noon January 28, 2021.” Epic Games Dkt. 291 at 10. Apple respectfully
            5    submits that sealing is appropriate to protect the confidentiality of Apple’s internal discussions and
            6    decision-making regarding the management of its business.
            7           A party seeking to seal materials filed in connection with a non-dispositive motion must make
            8    a “particularized showing” under the “good cause” standard of Federal Rule of Civil Procedure 26(c).
            9    Kamakana v. City & County of Honolulu, 447 F.3d 1172, 1178–80 (9th Cir. 2006). Apple seeks to seal
           10    internal strategic decision-making discussions that, if disclosed, could reveal to competitors Apple’s
           11    reasoning for adopting, or not adopting, certain business initiatives or indications of Apple’s future
           12    plans. The public disclosure of such information would cause Apple economic harm and put it at
           13    competitive disadvantage. See Ctr. for Auto Safety v. Chrysler Grp., LLC, 809 F.3d 1092, 1097 (9th
           14    Cir. 2016), cert. denied sub nom. FCA U.S. LLC v. Ctr. for Auto Safety, 137 S. Ct. 38 (2016) (finding
           15    there was a compelling reason for sealing when records contained business information that could be
           16    used to harm a litigant’s competitive standing); see also Phillips v. Gen. Motors Corp., 307 F.3d 1206,
           17    1211 (9th Cir. 2002) (acknowledging courts’ “broad latitude” to “prevent disclosure of materials for
           18    many types of information, including, but not limited to, . . . confidential . . . commercial
           19    information”).
           20           The information described in the portion of the Order sought to be sealed describes an internal
           21    process of discussion and a directive regarding improvement in a certain aspect of Apple’s service
           22    offerings. The Court has already sealed the document that appears to be its basis for making the
           23    statements that are sought to be sealed. See Epic Games Dkt. 287-13. Because this dispute does not
           24    implicate the merits of the case, the public will suffer no prejudice in its ability to follow the
           25    proceedings.
           26           Apple therefore requests that the Court seal the following:
           27

           28

Gibson, Dunn &                                                      1
Crutcher LLP
                           DEFENDANT APPLE INC.’S ADMINISTRATIVE MOTION TO SEAL DISCOVERY ORDER
                           CASE NOS. 4:11-CV-06714-YGR-TSH; 4:19-CV-03074-YGR-TSH; 4:20-CV-05640-YGR-TSH
                      Case 4:20-cv-05640-YGR Document 294 Filed 01/28/21 Page 3 of 3


            1
                                   Document                                        Redacted Material
            2
                  January 26, 2021 Discovery Order Filed Under       Page 7, lines 9 through 11
            3     Seal
            4

            5    Dated: January 28, 2021                  Respectfully submitted,
            6                                             GIBSON, DUNN & CRUTCHER LLP
            7

            8                                             By:        /s/ Ethan D. Dettmer
                                                                             Ethan D. Dettmer
            9

           10                                             Attorneys for Defendant Apple Inc.
           11

           12

           13

           14

           15

           16

           17

           18

           19

           20

           21

           22

           23

           24

           25

           26

           27

           28

Gibson, Dunn &                                                   2
Crutcher LLP
                          DEFENDANT APPLE INC.’S ADMINISTRATIVE MOTION TO SEAL DISCOVERY ORDER
                          CASE NOS. 4:11-CV-06714-YGR-TSH; 4:19-CV-03074-YGR-TSH; 4:20-CV-05640-YGR-TSH
